Title: From George Washington to Lieutenant Colonel Joseph Reed, 20 November 1775
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge 20th Novr 1775.

Your Letters of the 4th from New York—7th and—from Philadelphia (the last by Express) are all before me; and gave me the pleasure to hear of your happy meeting with Mrs Reed, without any other accident than that of leaving a Horse by the way.
The hint contain’d in the last of your Letters respecting your continuance in my Family; in other words, your wish that I could dispense with it, gives me pain—You already, my dear Sir, know my Sentiments on this matter; you cannot but be sensible of your Importance to me; at the sametime I shall again repeat, what I have observ’d to you before, that I ca⟨n⟩ never think of promoting my convenience at the expence of your Interest and Inclination; that I feel the want of you, yourself can judge, when I inform you, that, the peculiar situation of Mr Randolph’s affairs obliged him to leave this soon after you did—that Mr Baylor, contrary to my expectation, is not, in the smallest degree, a Penman, though Spirited and willing—& that Mr Harrison, though sensible, clever, & perfectly confidential, has never yet moved upon so large a Scale as to comprehend at one view, the diversity of matter which comes before me, so as to afford that ready assistance which every Man in my Situation must stand, more or less, in need of. Mr Moylan it is true, is very obliging, he gives me what assistance he can but other business must, necessarily, Deprive me of his aid in a very short time—this is my Situation, judge you therefore how much I wish’d for your return, especially as the Armed Vessels, & the capitol change (in the state of this Army) about to take place,

have added an additional weight to a burthen, before too great for me to stand under, with the smallest degree of comfort to my own feelings—My Mind is now fully disclosed to you, with this assurance sincerely, & Affectionately accompanying of it, that whilst you are disposed to continue with me, I shall think myself too fortunate, & happy, to wish for a change.
Doctr Morgan (as director of the Hospital) is exceedingly wanted at this place an⟨d o⟩ught not to delay his departure for the camp a moment, m⟨a⟩ny regulations being delayed, & accts Postpon’d, till his arrival—I have given G— S. and Colo. P— a hint of the prevailing reports in Connecticut, without intimating from what Quarter they came (for indeed I have recd them through different Channels) in order to put them upon their guard—they both deny the charge, roundly, and wish for an oppertunity of vindication—I thought, as this information had come to my Ears in different ways, it was best to speak to these Gentleman in terms expressive of my abhorance of such conduct, & of the consequences which might flow from it, & think it will have a good effect—the method you have suggested of the advanced pay, I very much approve of, & would adopt, but for the unfortunate cramp’d state of our Treasury, which keeps us forever under the Hatches—pray urge the necessity of this measure to such Members as you may converse with, & the want of Cash to pay the Troops for the Months of Octr & Novr; as also to answer the demands of the Comy—Quarter Master—& Contingencies—to do all this a considerable Sum will be necessary—do not neglect to put that wheel in motion which is to bring us the Shirts, Medicines, &ca from New York—they are much wanting here, & cannot be had, I should think, upon better terms than on a loan from the best of Kings; so anxiously disposed to promote the welfare of his American Subjects.
Doctr Church is gone to Govr Trumbull, to be disposed of in a Connecticut Goal without the use of Pen, Ink, & Paper. to be convers’d with in the presence of a Magistrate, only, and in the English Language—so much for Indiscretion! the D⟨o⟩ctr will say. Your Accts of our Dependance, up⟨o⟩n the People of Great Britain, I religeously believe—it has long been my political Creed, that, the Ministry durst not have gone on as they did, but under the firmest perswasion that the People were with

them—the Weather has been unfavourable however for the arrival of their Transports, only four Companies of the 17th Regiment and 2 of the Artillery are yet arrived, by our last advices from Boston.
Our Rascally privateers-men, go on at the old rate, Mutinying if they can not do as they please. those at Plymouth, Beverly, & Portsmouth, have done nothing worth mentioning in the Prize way & no Accts are yet recd from those further Eastward. Arnold, by a Letter which left him the 27th Ulto, had then only got to the Chaudiere Pond, and was scarce of Provision’s—his Rear division under the Command of the Noble Colonel Enos, had without his privity or consent left him with 3 Companies and his Expedition (in as much as it is to be apprehended, that Carlton, with the remains of such force as he had been able to raise, wd get into Quebec before him) I fear in a bad way—for further particulars I refer you to Mr Hancock, who ha⟨s⟩ Inclosed to him Copie⟨s⟩ of Arnold’s & Eno⟨s’⟩s Letter’s; the last named Person is not y⟨e⟩t arriv’d at this Camp.
I thank you for your frequent mention of Mrs Washington I expect She will be in Philadelphia about the time this Letter may reach you, on her way hither. as she and her Conductor (who I expect will be Mr Custis her Son) are perfect strangers to the Ro⟨ad⟩, the Stages and the proper place to Cros⟨s⟩ Hudson’s River (by all means avoiding New York) I shall be much obliged in your particular Instruction’s & advice to her—I do imagine, as th⟨e⟩ Roads are bad, & the Weather Cold, her Sta⟨g⟩es must be short; especially as I expect her Horses will be prett⟨y⟩ well fatiegued; as they will, by the time she gets to Philadelphia, have performd a journey of at least 450 Miles. my Expres⟨s⟩ finding of her among h⟨e⟩r friends near Williamsburg 150 Mile⟨s⟩ below my own House.
As you have mentioned nothing in yr Letters of the Cannon &ca to be had from N. Y. Ticonderago &ca I have, in order to reduce the matter to a certainty, Imployed Mr Knox to go to those places; compleat our wants, & to provide such Military Stores as St John’s can spare. My respectful Compts to Mr⟨s⟩ Reed &ca—be assurd that I am Dr Sir with Affecte Regard

Go: Washington


Flints are greatly wanted here.

